--------------------------------------------------------------------------------

Exhibit 10.33
 
REQUEST TO AMEND LETTER OF CREDIT (COMMERCIAL OR STANDBY)

 
INTERNATIONAL OPERATIONS CENTER
[logo.jpg]
S.W.I.F.T ADDRESS: CINAUS6L
   
x  Southern California
 
¨  Northern California
555 South Flower Street, 24lh floor
 
2101 Webster Street, Ground Floor
 
Los Angeles, California 90071
 
Oakland, CA 94612
Date:
  12/19/2011



TO: CITY NATIONAL BANK (CNB)



 
¨
Cable
We request you to AMEND by:
x
Overnight courier service
 
¨
Same day messenger service



Letter of Credit No.:
 
      090820.OD.5443
 



BENEFICIARY NAME:
APPLICANT NAME:
KPMG LLP
LOOKSMART LTD



Please amend this credit as follows:
1. CREDIT AMOUNT DECREASED BY USD 108,000.00 TO AN AGGREGATE TOTAL
AMOUNT OF USD 192,000.00 (ONE HUNDRED NINETY TWO THOUSAND EXACTLY U.S. DOLLARS)


[sig1.jpg]   [sig2.jpg]  
AUTHORIZED SIGNATURE
 
AUTHORIZED SIGNATURE
 
LOOKSMART LTD
 
LOOKSMART LTD
 

 
 
 
It is understood that this amendment is subject to acceptance by the
beneficiary. All other terms and conditions of the credit including, without
limitation, the Agreement on the reverse side of the Letter of Credit
Application remain unchanged and in full force and effect.

 
Press ALT + Q to insert additional client signature blocks (Maximum of two
additional blocks.)


FOR BANK USE ONLY:
           
APPROVAL OF CREDIT:
             
X
[sig3.jpg]    
SEE SIGNATURE BLOCK ABOVE
    Lending Officer Signature    
Applicant Name
                     
X
SANFORD TOPHAN     
44502                  
X
    Officer Name and Code    
Authorized Signature
   
Banking Office and No.
 
 
         
ACCOUNT TO BE DEBITED
          o    Banking Office G/L No. 11305000    
Print Name and Title
   
x   Customer Acct. No
 
432626008
                         






 
FORM INSTRUCTIONS
   
For Forms Completed Electronically: After entering all of the requested
information, please print the completed form, and have the appropriate persons
sign and date where indicated above, and then return it to your CNB relationship
manager. Please make a copy for your records. Completed forms are not to be sent
by e-mail back to CNB as e-mail is not a secure method of sending business and
personal identifying and financial information.
         
For Forms Printed and Completed Manually: After entering all of the requested
information, have the appropriate persons sign and date where indicated above,
and then return it to your CNB relationship manager. Please make a copy for your
records.
 





ID 01193E (Rev 08/2007)
Page 1 of 1
(094-01)

--------------------------------------------------------------------------------